Citation Nr: 0329457	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-15 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher evaluation for service-
connected residuals of a right ankle fracture with 
degenerative joint disease, currently rated as 20 percent. 


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had a period of 
active duty for training from January 1982 to July 1982.  
 
One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  There 
must be a decision by the Regional Office (RO), the veteran 
must express timely disagreement with the decision, the 
Department of Veterans Affairs (VA) must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2003).

The present case is before the Board on appeal from an August 
1997 rating decision which granted service connection for 
right ankle disability and assigned a 10 percent rating 
effective April 17, 1997.  A notice of disagreement was 
received in April 1998, a statement of the case was issued in 
May 1998, and a substantive appeal was received in September 
1998.  The veteran asked for a time extension on his 
substantive appeal in July 1998 and the RO granted an 
extension until September 1998 that same month.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

By rating decision in August 1999, the RO increased the right 
ankle disability rating to 20 percent, also effective from 
April 17, 1997.

Rating decisions in October 2002 and August 2003 denied 
service connection for left foot disability, stomach 
disability, and left knee disability.  The veteran has not 
initiated an appeal from either decision by filing a notice 
of disagreement, and these issues are therefore not in 
appellate status at this time.   


REMAND

Preliminary review of the record reveals that a Board hearing 
at the RO (Travel Board hearing) was scheduled for September 
2003.  Prior to the hearing date, the veteran contacted the 
RO to request that the hearing be rescheduled after six 
months as he was still in the process of gathering evidence.  
Under the circumstances and in view of the reason given for 
the request to reschedule, the Board believes that the 
veteran should be afforded a Board hearing.  
 
Additionally, in light of recent judicial decisions 
addressing the Veterans Claims Assistance Act of 2000 (VCAA), 
the Board believes it appropriate to direct additional action 
to comply with these judicial decisions since the case must 
be returned to the RO for the requested hearing.  See 
generally Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).
 
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The RO should also 
ensure that the VCAA notice is in 
compliance with Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  
 
2.  The veteran should be scheduled for 
an appropriate Board hearing (depending 
on his preference for either a 
videoconference Board hearing or a Travel 
Board hearing).  The veteran should be 
advised of the date, time and place of 
the hearing, and a copy of the notice 
letter should be associated with the 
claims file.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report 
for the hearing, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



